Mr. Justice IIigbee delivered the opinion of the court.- Appellee obtained a judgment as garnishee before a justice of the peace for $12. Before the expiration of twenty days an appeal bond was filed with the clerk of the County Court by E. L. Clover, who is the only party mentioned in the bond as bound by it and who alone signed it. Afterward appellee entered a motion to dismiss the appeal for want of' jurisdiction in the County Court for the reason that no appeal bond had been entered into by appellant. The" bond was held insufficient by the court, whereupon appellant entered a cross-motion for leave to amend the appeal bond, but this motion was denied and the original motion of appellee to dismiss the appeal sustained. There was no attempt by appellant to execute a bond and the fact that another person undertook to assist him in taking the appeal by signing the bond as surety for him, did not make it appellant’s bond. ¡No appeal was perfected and the court properly sustained appellee’s motion to dismiss. Lyman v. Williams, 84 Ill. App. 82. It is to be noted also that there is no bill of exceptions in the record in this case, consequently we can not know what showing was made for or against the cross-motion and the action of the court in denying it must be presumed to be correct. Sullivan v. Breen, 93 Ill. App. 526. The judgment of the Count}' Court is affirmed.